Pratt, J.
There is much force in the argument of appellant that the silence of plaintiff, when she was informed of the terms of the investment, soon after it was made, is an admission that the agreement between the sisters was such as appellant now claims. Yet, in view of the fact that such agreement does not seem to be sustained by any valuable consideration, and. to be wholly for the benefit of the party who seeks to sustain it, we decide,. with much hesitation, that the judgment may be affirmed. No costs.